Citation Nr: 0419081	
Decision Date: 07/16/04    Archive Date: 07/27/04

DOCKET NO.  99-18 184A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Service connection for a psychiatric disorder (claimed as 
depression, formerly claimed as nervous condition.)

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ella Krainsky, Associate Counsel








INTRODUCTION

The veteran had active service from September 1967 to May 
1970.

This appeal arises from a September 1998 rating decision by 
the Los Angeles, California Regional Office (RO) of the 
Department of Veterans' Affairs which denied service 
connection for a psychiatric disorder.  


REMAND

The determination has been made that additional development 
is necessary in the current appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified at 38 U.S.C.A. § 5100).  This law redefines the 
obligations of VA with respect to the duty to assist.  Of 
particular note, under the VCAA, VA has a duty to obtain VA 
medical treatment records and provide a medical examination 
or obtain a medical opinion based on a review of the evidence 
of record if VA determines it is necessary to decide the 
claim.  38 C.F.R. § 3.159(c).  

During his March 2004 Travel Board Hearing before the 
undersigned, the veteran testified that he received treatment 
at the Brentwood, California VA Medical Center (VAMC) in 1985 
and remained there for about a month.  These treatment 
records are not associated with his claims files and should 
be obtained, if available, as well as any recent VA treatment 
records from the West Los Angeles VAMC.  See Bell v. 
Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in 
constructive possession of the agency, and must be obtained 
if the material could be determinative of the claim).

The veteran's service medical records contain evidence of a 
psychiatric consultation.  In addition, the claims file 
contains VA medical treatment records from January 1997 
through March 2001.  The veteran should undergo a VA 
examination to determine the nature of his current disability 
and whether it was related to service.  

Accordingly, the Board has no alternative but to defer 
further appellate consideration, and this case is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC for the following actions:

1.  The RO should obtain all treatment 
records for the veteran from the VA 
Medical Center in Brentwood, California 
dated in 1985.  Moreover, the RO should 
obtain all treatment records for the 
veteran from the VA Medical Centers in 
Los Angeles, California from March 2001 
to the present.

2.  After associating all available 
records with the claims file, the RO 
should schedule the veteran for a VA 
examination.  The examiner should be 
asked to determine the nature of the 
veteran's psychiatric disorder and 
whether it is at least as likely as not 
(i.e. a probability of 50 percent or 
more) that veteran's psychiatric 
disorder was initially manifested in 
active service.  All indicated testing 
should be accomplished and the examiner 
should review the evidence in the 
claims folder, including a complete 
copy of this REMAND, and acknowledge 
such review in the examination report.

3.  The RO should then readjudicate the 
issue on appeal.  If the determination 
remains unfavorable to the veteran, he 
should be provided with a supplemental 
statement of the case (SSOC) that 
addresses all relevant actions taken on 
the claim for benefits.  The veteran 
should be given an opportunity to 
respond to the SSOC.  The case should 
then be returned to the Board for 
further appellate consideration, if 
otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is 
required of the veteran until he receives further notice.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	C.W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



